DETAILED ACTION
This office action is a response to an application filed on 11/05/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/21/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention is directed to non-statutory subject matter.  The claim(s) 17-20 does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a computer program product comprising a computer readable medium having .

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claims 1, 12 and 17 recites “the first set of computing resources including an amount of computing resources based on profile that are different from other automated respondents” . It is not clear whether allocated resources are different for automated respondents or profile are different from other automated respondents.
Besides, the claims 1, 12 and 17 further recites “before being assigned communication with any automated respondent of the plurality of automated respondents”. It is not clear which one , user or resource is assigned communicated with automated respondent. Therefore, claims 1-20 are rejected under 35. USC 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1).

Regarding claim 1, The embodiments of Reilly discloses a method of reallocating computing resources (paragraph [0006]; last two lines; scaling mechanism changes or reallocate resource usages) comprising:
detecting a first user communication request by a first user (paragraph [0034]; contact center detects the customer’ request or work item or web page request), the first user communication request directed to a computer response system (paragraph [0034]; a customer (i.e. the first user) utilizes their communication device to initiate a work item or request directed towards at a contact center (i.e. computer response system)); 
determining (paragraph [0045]; scaling mechanism configured to receive activity data or interaction data or work item and analysis or determine work item such as work item information, historical data, past performance; paragraph [0007]; last 6 lines; scaling mechanism is provided data by context engine or memory to analysis), in response to detecting the first user communication request (paragraph [0034]; contact center a profile associated with the first user (Fig.1; scaling mechanism 124 of contact center comprises context engine 132, memory 136 collected activity data; paragraph [0009]; context engine stores information of customer, Fig.3; 304 interaction data, 328 size, 332 links, 340 subject matter, customer’ request or interaction data are stored as customer’ profile please see paragraph [0062] and [0063])
allocating (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item; paragraph [0045]; lines 1-3; assign or allocate resources and work item wherein work item is customer’ telephone call, instant message or customer’s request) , based on determining the profile (paragraph [0045]; last 6 lines; analysis of work item include determining customer identification, work item information, subject matter, attributes, historical data wherein customer identification, work item information, historical data; paragraph [0007]; last 6 lines; scaling mechanism is provided data by context engine or memory to analysis), a first set of computing resources of the computer response system (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item; paragraph [0066]; lines 1-14; assigning work item to one or more resources; [0074]; a time of when one or more resources are assigned to process work item or telephone call or customer’s request)  to a first automated respondent (paragraph [0002]; automated resources such as interactive voice response IVR unit), the first set of computing resources including an amount of computing resource (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item; paragraph [0066]; lines 1-14; assigning work item to one or more resources;  based on the profile (paragraph [0045]; last 6 lines; analysis of work item include determining customer identification, work item information, subject matter, attributes, historical data wherein customer identification, work item information, historical data are the profile of customer) that are different from other automated respondents of a plurality of automated respondents (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item; paragraph [0040]; resources are interactive voice response IVR units and  paragraph [0066]; snice allocating resources per customer’ request, allocating resources to automated respondent will be different for example a time of when one or more resources are assigned to process work item or telephone call or customer’s request will be different for each of automated respondent based on customer’ need please see paragraph [0074]) and before being assigned communication with any automated respondent of the plurality of automated respondents (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item, when work item or customer’ request or telephone call is received, determining best suitable resource for work item or customer’s request before assigning communication with any automated resource or IVR); and 
The embodiments of Reilly does not explicitly disclose assigning, based on determining the profile, a communication between the first user and the first automated respondent
The another embodiment of Reilly discloses assigning, based on determining the profile, a communication between the first user and the first automated respondent. (paragraph [0053]; routing or directing or communicating the customer’ request or work ]; that means connecting between customer and resource or IVR)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of determine request for allocating resources  with the another embodiment of routing request to automated resources or IVR in order to provide contact center performance taught by Reilly.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 1 as a system of method claim 1.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1 as a computer program product of method claim 1.


10.	Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1), Zeng et al (US 2018/0053119 A1).

Regarding claim 2, Reilly discloses the method of claim 1, Reilly does not explicitly disclose the method further comprises:
monitoring the communication between the first automated respondent and the first user identifying, based on the monitoring the communication between the first automated respondent and the first user, an intent of the first user and allocating, based on the 
Zeng discloses monitoring the communication between the first automated respondent and the first user (Fig.5A, 230, 510, paragraph [0102]; real time task manager monitoring dialog between virtual service agent (i.e. first automated respondent) and user) 
identifying, based on the monitoring the communication between the first automated respondent and the first user, an intent of the first user (paragraph [0102]; identifying content or intent of user changes in the dialog session); and allocating, based on the identifying the intent of the first user, a second set of computing resources to the first automated respondent. (paragraph [0104]; accommodating or allocating resources such as database so that current service virtual agent (i.e. first automated respondent) may handle the intent of user or the changing context of dialog)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method allocating resources to automated respondent system of Reilly with the method allocating new resources to virtual service agent or automated respondent system of Zeng in order to provide customer’ satisfaction taught by Zeng.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 2 as the system of method claim 2.

3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1), Zeng et al (US 2018/0053119 A1) and Hsu et al (US 2016/0128059 A1).

Regarding claim 3, Reilly in view of Zeng discloses the method of claim 2, Reilly in view of Zeng does not explicitly disclose the first set of computing resources includes a first response time of the first automated respondent, and wherein allocating the second set of computing resources includes a second response time of the first automated respondent that is longer than the first response time.
Hsu discloses the first set of computing resources includes a first response time (paragraph [0026]; the first response time of service B device is 15 seconds) of the first automated respondent (paragraph [0027]; electronic ecommerce service or telephone service or electronic funds transfer service or online transaction processing service implemented on personal computer, server, network device. With the ordinary skill in the art, the service device will include automated respondent) , and wherein allocating the second set of computing resources includes a second response time of the first automated respondent that is longer than the first response time (paragraph [0026]; allocating second response time to service B device by adjusting the response time when the service B device needs more time to complete the service task or request; Therefore, second respond time is longer than first response time )
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method allocating resources to virtual or automated respondent system of Reilly, Zeng with the method allocating 

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 3 as the system of method claim 3.

12.	Claims 4, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1), Zeng et al (US 2018/0053119 A1) and Riahi et al (US 2014/0314225 A1).

Regarding claim 4, Reilly in view of Zeng discloses the method of claim 2, Reilly in view of Zeng does not explicitly disclose the first set of computing resources includes a first amount of memory allocated to the first automated respondent, and wherein allocating the second set of computing resources includes allocating a second amount of memory to the first automated respondent that is larger than the first amount of memory.
Riahi discloses the first set of computing resources includes a first amount of memory allocated to the first automated respondent (paragraph [0203]; providing or allocating sufficient computing resources (i.e. first set of computing resources) to automated agents, paragraph [0085]; automated agent is implement on a server which includes storage device or memory which is considered as first amount of memory), and wherein allocating the second set of computing resources includes allocating a second amount of memory to the first automated respondent that is larger than the first amount of memory.(paragraph [0157]; increasing processing resources to automated agents, paragraph [0203]; increasing processing capabilities within each server (i.e second set of computing resources) which means increasing amount of memory (i.e. second amount of memory) to the automated agents; therefore second amount of memory  is larger than first set of memory)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method allocating computing resources to automated respondent system of Reilly in view of Zeng with the method increasing allocated computing resources of automated respondent system of Riahi in order to handle customer request efficiently taught by Riahi.

Regarding claim 6, Reilly in view of Zeng disclose the method of claim 2, wherein the computer response system includes a plurality of servers (Reilly; paragraph [0040]; contact center includes servers), and allocating the first set of computing resources of the computer response system to a first automated respondent (Reilly;[0074]; allocate time resources to one of the resources or IVR to process work item or telephone call or customer’s request; paragraph [0002]; resources includes IVR), and 
Reilly does not explicitly disclose allocating a second set of computing resources to the first automated respondent comprises transferring the communication to a second automated respondent executing on a second server of the plurality of servers
Zeng allocating a second set of computing resources to the first automated respondent comprises transferring the communication to a second automated respondent (paragraph [0103]; re-route the user request to the different agent or different virtual agent) executing on a second server of the plurality of servers (Fig.1A, 160 developers, 170,  virtual agent development engine, paragraph [0171] a computer with user interface elements may be used to implement on work station, therefore, developers executes virtual development engine using servers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method allocating resources to virtual or automated respondent system of Reilly with the method allocating new resources to virtual service agent or automated respondent system of Zeng in order to provide customer’ satisfaction taught by Zeng.
Reilly in view of Zeng does not explicitly disclose assigning a first server of the plurality of servers to the first automated respondent.
Raihi discloses assigning a first server of the plurality of servers to the first automated respondent. (paragraph [0203]; providing or assigning servers to automated agents or first automated respondent)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method allocating computing resources to automated respondent system of Reilly in view of Zeng with the method increasing allocated computing resources of automated respondent system of Riahi in order to handle customer request efficiently taught by Riahi.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 4 as the system of method claim 4.

s 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1) in view of Zeng et al (US 2018/0053119 A1), Riahi et al (US 2014/0314225 A1) and Schreter (US 2015/0120660 A1).

Regarding claim 5, Reilly in view of Zeng discloses the method of claim 2, Reilly in view of Zeng does not explicitly disclose allocating a second set of computing resources to the first automated respondent comprises increasing computing resources allocated to the first automated respondent.
Riahi discloses allocating a second set of computing resources to the first automated respondent comprises increasing computing resources allocated to the first automated respondent.( paragraph [0157]; increasing processing resources to automated agents, paragraph [0203]; increasing processing capabilities within each server (i.e. second set of computing resources) to the automated agents )
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method allocating computing resources to automated respondent system of Reilly in view of  Zeng with the method increasing allocated computing resources of automated respondent system of Riahi in order to handle customer request efficiently taught by Riahi.
Reilly in view of Zeng and Riahi does not explicitly disclose increasing a number of processing cycle.
Schreter discloses increasing a number of processing cycle. (paragraph [0039]; lines 8-12; increasing amount of processor cycle usage)


Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 5 as the system of method claim 5.

14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1) in view of Zeng et al (US 2018/0053119 A1) and Jones (US 2019/0058712 A1)

Regarding claim 7, Reilly in view of Zeng discloses the method of claim 2, wherein identifying an intent of the first user (Zeng; paragraph [0102]; identifying content or intent of user in the dialog session) 
Reilly in view of  Zeng does not explicitly disclose determining the first user is a bad actor.
Jones disclose determining the first user is a bad actor.(paragraph [0120]; detecting potential bad actor; paragraph [0086]; users may be bad actors)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting priority of .

15.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1), Zeng et al (US 2018/0053119 A1), Jones (US 2019/0058712 A1) and Konig et al (US 2019/0058793 A1).

Regarding claim 8, Reilly in view of Zeng discloses the method of claim 7, wherein the allocating a second set of computing resources to the first automated respondent ( Zeng; paragraph [0104]; accommodating or allocating resources such as database  so that current service virtual agent (i.e. first automated respondent) may handle the intent of user or the changing context of dialog)
Reilly in view of Zeng does not explicitly disclose allocating zero resources to the first automated respondent.
Konig et al discloses allocating zero resources to the first automated respondent. (the specification discloses allocating zero resources to the first automated respondent in paragraph [0033] which discloses “ no longer allocating resources includes sending a message to the user that states “I am glad I could help you today. If you have any new questions, contact us again” and disconnecting from the client”. According to the specification, “allocating zero resources” has been interpreted as “terminating chat session or disconnecting from the client”. The reference Konig discloses determining that automated chat session can terminate because the agent say good bye in paragraph [0118])
.

16.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1) in view of Goad et al (US 2011/0137818 A1).

Regarding claim 9, Reilly discloses the method of claim 1, Reilly discloses allocating the first set of computing resources (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item; paragraph [0066]; lines 1-14; assigning work item to one or more resources; [0074]; a time of when one or more resources are assigned to process work item or telephone call or customer’s request)
Reilly does not explicitly disclose ranking, based on the determining the profile, the priority of the first user.
Goad et al discloses ranking, based on the determining the profile (paragraph [0063]; profile engines categories users into different categories; paragraph [0064]; user profile engines determines the most appropriate services for users based on classification), the priority of the first user (paragraph [0065]; For customer calls, high profile customers can be assigned to high-performing agents, medium profile customers can be assigned to average performing agents; low profile customers can be placed on hold; paragraph [0089]; user classification can be used to manage call center queues, for example, high value customers can be addressed first or high value customers can have higher priority)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting priority of user query of Reilly with the method ranking users of computer response system of Goad in order to identify the most desired and most profitable services offered to consumers taught by Goad. (Goad; paragraph [0005]).

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 9 as the computer program product of method claim 9.

17.	Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1), Zeng et al (US 2018/0053119 A1) and Goad et al (US 2011/0137818 A1).

Regarding claim 10, Reilly in view of Zeng discloses the method of claim 9, Reilly in view of Zeng does not explicitly disclose the ranking is relative to a set of one or more other users of the computer response system, each of the one or more other users having a ranked priority.
Goad discloses the ranking is relative to a set of one or more other users of the computer response system, each of the one or more other users having a ranked priority. (paragraph [0065]; For customer calls, high profile customers can be assigned to high-performing agents, medium profile customers can be assigned to average performing agents; low profile customers can be placed on hold; paragraph [0089]; user classification can be used to manage call center queues, for example, high value customers can be addressed first or high value customers can have higher priority)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting priority of user query of Reilly in view of Zeng with the method ranking users of computer response system of Goad in order to identify the most desired and most profitable services offered to consumers taught by Goad. (Goad; paragraph [0005]).

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 10 as the computer program product of method claim 10.

18.	Claim 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al (US 2016/0165052 A1) in view of Riahi et al (US 2014/0314225 A1).

Regarding claim 11, Reilly discloses the method of claim 1, Reilly discloses the allocating the first set of computing resources of the computer response system to a first automated respondent (paragraph [0043]; determine which of the plurality of resources is best suited to handle the processing need of the work item; paragraph [0066]; lines 1-14; assigning work item to one or more resources; [0074]; a time of when one or more resources are assigned to process work item or telephone call or customer’s request) 
Reilly does not explicitly disclose comparing the profile of the first user to previous communication performed by the computer response system.
paragraph [0123]; checking responses (i.e. previous communication) against the customer profile wherein responses (i.e. previous communication) that has already supplied to the customer; paragraph [0124]; the response handling system of contact center checks the customer profile against the previous interaction to handle the next request, address customer concern, for example if the past interaction is compared with user profile, determine customer preferred option, and allocate the appropriate resource for next request) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Reilly with the method comparing user profile with previous communication of computer response system of Riahi in order to provide customer with SLA taught by Riahi.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 11 as the computer program product of method claim 11.

Response To Arguments
19.	Applicant’s arguments have been respectfully considered but moot. After the applicant amended the claims, the examiner applies new ground rejection. 

Conclusion
20.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Lessin et al. US 2019/0310888 A1 (Allocating resources in response to estimated completion times for requests) which discloses allocate resources in response to request.
Wood et al. US 2017/0269975 A1 (Session processing interaction between two or more virtual assistants) which discloses increasing resources for virtual assistant. 
WALIA US 2017/0116177 A1 (Method and apparatus for facilitating customer intent predication) which discloses facilitating customer intent prediction.

21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452